MINISTERE DE L'ECONOMIE* REPUBLIQUE DU CONGO
FORESTIERE, CHARGE DE LA PECHE Unitée*Travail"Proare~
=T DES RESSOURCES HALIEUTIQUES =

CABINET
DIRECTION GENERALE DE t ECONOMIE
FORESTIERE

DIRECTION DES FORETS

SERVICE DE LA GESTION FORESTIERE

CAHIER DE CHARGES PARTICULIER

Relatif a la convention d’aménagement et de Transformation conclue entre le
Gouvernement Congolais et la Société TAMAN-INDUSTRIES LTD pour la mise
en valeur du lot e-f-g et de V'UFE Mayoko situés dans les UFA Sud 7
(Mossendjo) et Sud 10 (Zanaga Nord).

Article premier: Lorganigramme général de la société, joint en annexe se
presente de la maniere suivante

Une Direction Genérale, comprenant :
une Direction Technique
une Direction Commerciale ;
une Direction Administrative et du Personnel

La Direction Technique comprend

Service d'exploitation forestiere;
Service de transformation de bois

- Service mécanique et entretien ,
une cellule d’aménagement

La Direction Commerciale comprend
Service commercial ;
Service informatique et approvisionnement
Service vente et transit.

La Direction Administrative et du Personnel
_ Service Administratif et du Personnel \
Service comptabilité \,
NB. La direction générale, les directions divisionnaires et les services sont
communs aux UFE attribuées a la’ Societe TAMAN-INDUSTRIES LTD.

Article 2. La société s'engage a recruter des cadres du corps des agents des eaux
et foréts. suivant le calendrier ci-dessous

2002 - deux postes d’encadrement ,
2003 : deux postes d'encadrement
2004 : un poste d’encadrement

Article 3: La société s’engage, a qualification compétence et expérience égales, 4
recruter en priorité les travailleurs et les cadres de nationalité congolaise.

Les cadres expatriés ont pour mission de préparer le personnel congolais a sa
promotion hiérarchique par une formation, a travers l’organisation des stages au
niveau local ou 4 |’étranger.

A cet effet, la Société doit faire parvenir, chaque année, 4 la Direction Générale de
| Economie Forestiére, le programme de formation

Article 4: La société s'engage a construire, pour ses travailleurs. une base-vie
comprenant

- une infirmerie

- un économat

- une école ;

- un systéme d'adduction d'eau potable
une case de passage équipée et meublée pour les agents des eaux et foréts
selon un plan a définir avec la Direction Générale de Economie Forestiere.

La base-vie devra étre électrifiée et dotée d'une antenne parabolique

Article 5: les investissements réalisés et prévisionnels, deéfinis en fonction des
objectifs a atteindre, aussi bien en matiére de production de grumes que de
transformation industrielle de bois, se chiffrent a 17 303.000.0000 FCFA , sur une
période de S ans. dont 1.387 000.000 FCFA diinvestissements déja realises
{rachat des actifs de BOPLAC et rénovation du matériel) et 415.916.000.000 FCFA
d'investissements prévisionnels

Le calendrier de réalisation de ces investissements est présenté en annexe

Article 6 : Les volumes maxima annuels (VMA) des lots n° tet 2 correspondarit
respectivement aux lots e-f-g et a 'UFE Mayoko sont ceux définis par arrétes

n° 958/MEF/SGEF/DSAF du 22 ‘évrier 1998 et 2642/MEF/SGEF/DSAF-SAF du 08
juin 1991

Le lot n° 3, non encore inventorié, ne sera exploité qu’aprées |'élaboration et
adoption d'un plan d’'aménagement durable

oN

ny
Article 7: Le calendrier technique de production et de transformation des grumes se
présente comme suit 1

Années
Désignation po
we 2002 2003 2004 20) __.2006__

Production Lot e-f-g 35000 55.000 55.000 (65 55.000

OMOY- 1

MBOUY! | |
Grumiére Lot UFE - | 20.000 (20.000 /20.000 ‘20.000

Mayoko _ —_ es en oe
. _ Total | 35.000 75.000 75.000 75.000 75.000
Grumes entrées usine '30.000- 69.000- | 69.000- 69.000- 69.000-
deroulage + _ an oo _
Grumesentrées scierie 6.000 6.000 6.000 __ 060
Placages _ 15.000 34.500 34.500 34.500 34.500 __
Sciages séchés 3.000 3.000 3.000 000
Export grumes 5.000 LL _

NB : S'agissant de la production grumiére, les prévisions portent sur les volumes
sommercialisabies,

Apres [élaboration des plans d’aménagement durable des différentes superficies
concédées 4 la société, un nouveau calendrier de production sera établi

Article 8. La coupe annuelle sera de préférence d'un seul tenant Toutefois. elle
pourrait 6tre repartie en un ou plusieurs tenants dans les zones d'exploitation difficile
(montagnes ou marécages)

Article 9: Les essences prises en compte pour le calcul de la taxe forestiere sont
celles indiquées par les textes réglementaires en vigueur en matiére forestiere

Article 10 ; Les diamétres mirima d’abattage sont ceux fixés dans les textes
réglementaires en vigueur en matiére forestiére.

Article 11° La création des infrastructures routiéres dans [unite forestiere
dameénagement ne devra nullement donner lieu a__ ‘installation anarchique des
villages et campements, plus ou moins permanents, dont les habitants sont souvent
responsables de feux de brousse et des dégats sur les écosysiemes forestiers
{défrichements anarchiques, braconnage etc...)

Toutefois, lorsque la nécessité se fera sentir, linstallation de nouveaux villages et
campements le long des routes et pistes forestiéres ne pourra avoir lieu quavec
l'autorisation de l'Administration des Eaux et Foréts, apres une étude d’impact sur le
milieu, conjointement menée avec {es autorités locales

Article 12 - Les activités agro-pastorales seront entreprises autour des bases-vies
des travailleurs. afin de contréler les défrichements et l'utilisation des terres
Ces activités seront réalisées suivant un plan approuvé par la Direction Régionale
de I'Economie Forestiére de-la Lekoumou, qui en assurera le suivi et le contrdle

Article 13 : les autres obligations de la société sont les suivantes

A)- Contribution a ’équipement de l’Administration des eaux et Foréts

Année 2002:

Fin mai
. livraison d'un véhicule Toyota PRADO 4 !a Direction Genérale de I'Economie
Forestiére

Année 2003 :

1“ inmestre

-  livraison de deux (2) motos Yamaha YT 115

3°"* trimestre
-  livraison d'un computeur avec imprimante

Année 2004 :

3*™ trimestre

- Livraison d'une moto yamaha Y ~ 115

B)- Contribution au développement Socio-économique de la région du Niari_et
de la

Lékoumou

A la signature de la convention

- paiement a la préfecture de la Lekoumou et a la préfecture du Niari d'une somme
de F.CFA cing millions quatre cent mille (F CFA5.400.000) , soit F.CFA 2.700.000
représentant le montant de 12.000 litres de gas-oil

- livraison de quatre (4) machines a écrire type Olympia grand chariot aux Sous-
Préfectures de Mbinda et Mayoko

En permanence .»
- Contribution a l'entretien de la route Komono-Moudjé-Lissengue Lefoutou
Bambama

- paiement chaque année a la préfecture de la Lekoumou d'une somme de deux
millions sept cent mille (2.700.000) francs CFA représentant le montant de 12.000

litres de gas-oil

Année 2003 : ‘

2°™ trimestre

- construction d'un centre de santé integré 4a Mayoko

4°" trimestre
livraison 150 tables bancs ala Préfecture de la Lekoumou

Année 2004

2°" trimestre
livraison d'un groupe électrogéne de 60-80 KVA au District de Mayéye

4° trimestre
- livraison de 150 tables-bancs a la Préfecture de la Lekoumou.

Année 2005
1“ trimestre
-  réhabilitation de |'ecole de Ngoubou-Ngoubou dans le district de Mayoko

2°*trmestre
- livraison de 100 tables-bancs 4 la Préfecture de la Lekoumou

Article 14: Le présent cahier de charges particulier est d'application obligatoire.
conformeément a /'article 72 de la loi n° 16-2000 du 20 novembre 2000, portant code
forestier.

Fait a Brazzaville, le 24 juin 2002

Pour la Société Pour le Gouvernement

Le Directeur Général le Ministre de |'Economie Forestiere.
chargé de la Péche et des
Ressources Halieutiques,

\p me

. ity
“ \ . i} yw
Ed N c
ror.
KONG ING TEE enti DJOMBO
ANNEXE I

Programme d’investissement

Sort un investissement Forét total de 10.$63.000.000 F.CFA.

A. FORET
Unité millions F CP 4 }
- TAnnéed[vannée2 | Année3 | Année | Année 5
pop tt ; | j 3
Rehabilitation des | \ '
équipements existants | | | | | |
- Niveleuse cat 120 G | 1 1} 30 | | |
- Chargeur cat 966 62} 9) | | | |
-D&cat j 1 | 70 4} | i i
- Renovation Base-vie | | 50 | | | | !
i , 4 ' \ i \
Nouvel investissement | } | |
~ | i | | \ |
- D70 KOMATSU | 13 | 1.103 2 | 210 | 2 | 210 | 1 | 105; 1 | 106
veleuse cat 120G | - | ~ i pe | ty 132 | 4 | 182 | |
- Chargeur cat 966 ~- | - of | - 41 84 | 1 | 84! !
- Bennes Mercedes 13 | 147 |1 | 49 | 1 49 | - | - 4 49
- Escavateurs |p |4o5i- | - | 4 | 7 | - 7) - 4 70
- Grumiers IVECO | go | 27a0 a | 273 3 | 273 | 8273 4 273
-trongonneuses sthill | 10 | 10 |10 | 10 10 | 410 | 10) 10° 10 10
070 /6 | 18014 | 30) 7 | 30 | 1 30 4 0
= Pick-up land Cruiser | | od | !
- Dépenses diverses el | 100 | 60 60 | , 60 60
pieces de rechange H | | | | !
it t i ii
TOTAL Lot n° 4 i | 4878 | 632 "918 694 598
_. \ | | —
Lot n°2 MAYOKO r rT rT |
_ i | i i i
‘Nouvel investissement | \ i, | i i
- 070 KOMATSU \ i '6 | 630) 1 | 105 | - 1 os
- 08 CAT | hai 7oi- 1 - - i. 2 :
-Niveleuse cat 120G | [1 | 132) - ee ee
-Chargeurs cat 966 C | | 2 | 168 | - | 1 | 84 1 84
- Bennes Mercedes | | 12 | 98 - - |e toe 1 4g
- Escavateurs | | 1/70 | - -~ | =i - - -
- Grumiers IVECO j \ (10) 910 1 4 91 ; 1) 91 1 ag
- Trongonneuses 0,70° | | (4) 4) 4) 4 | 4... 4 4 4
- Pick-up Land Cruiser | | | 3,9 1 |) 30 1 300 4%
= i | i | iL - -
TOTAL Lot n° 2 | | | 2172 | ; 230 | ; 209 495
MAYOKO | | i | i |
AYOK | | po - _
TOTAL FORET ! 4.615 | 2804 | 1.148 | 903 1093
B. INDUSTRIE

Unité : million F CFA

Unité de déroulage {| Année1 | Année2 | Année3 | Année4
ii T i
- Rénovation des machines 47 i |
principales 110 | !
- Rehabilitation du groupe | | | f
électrogéne et de l’armoire électrique |- 100 | 100 100
- Massicots |e = {2000 -
- Chaudiere |50 100 |50 =
- Jointeuses - 60 fe "
- Affiteuse pour lames dérouleuses | 400 - /400 -
- Chariots élévateurs Toyota \84 a { 84
- Chargeur Hanomag \10 10 |10 110
-~ - Trongonneuses 40 125 |20 /20
- Compresseurs et utilités y 100 / 100 |50 50
afférentes | i !
- Divers matériels et piéces | \
“détachées _ : : ee H
Si ‘otal Déroulage 841395 _ [2.33 (264
U de _sciage | if ! fi
= Scie de téte Aruban vertical de © | | 100
180 40
- Dosseuse- dédoubleuse@ 120 | |30 { \
~- Multilames 20 # 10
- Ebouteuses & ;200 i
- Séchoirs a cellules pour débités | 100 i
- Aspiration et collecte des scieuses | | 100 i
- Chariot élévateur TOYOTA | 100
- Atelier d'affatage (30 i
_. - Mécanisation, transferts et montage 12 2 2

- Divers et pieces détachées

- Tronconneuses | j 70 10 50
i
|

“Sous- total Scierie _ (592 (272 62 7
Equipements mobiliers et immobiliers | | }

- Batiments industriels (50 [25

- Batiments d'habitation et 100 i

equipement \50 |

- Batiments administratifs 130 415 15

'~ Mobiliers de bureau 125 | 20 20

- Materiel informatique (46 {30 (15

- Véhicules direction \17 [30 30

_- Divers L i = 7
Sous- total mobiliers et (317 /120

immob | | _

» TOTAL INVESTISSEMENT i] | ! T
INDUSTRIEL (1.158 (1.107 | 2.682 406

Soit un investissement industriel de 5.353.000.000 F.CFA t

VY
Annexe Il - DETAIL DES EMPL@*~

TEMPLOIS A CREER
{TOTAL |2002__|2003 {2004 {2005 __| 2006

Direction Générale ! if | |

| Directeur Général 01 of - - |-

+ Secrétaire }01 01 ic \- - \-
| Chauffeur 01 fot ¥ - \- |-

- Sentinelle 03 03 \- ° : \-

= Planton 01 01 : on . —
Sous total Direction Générale o7 | 07 2 ie
Direction Administrative et du personnel | | | | ! 1

- Directeur Administratif et du Personnel 01 O41 | | | |

- Chef de service Administratif et du 101 101 | | | 1
personnel |o1 lor | | | |

- Chef Comptable jot jo1 | |

- Agent du service comptable !o4 101 | | | |

- Agent du service du personnel jo1 |04 ] | |

~ Agent d’entretien 7 | | | \
Sous-total Direction Adm. Et du pers. 06 06 | |
Direction Commerciale | | ] }

- Directeur Commercial 01 \01 | | | i

- Chef de service Informatique et | i
approvisionnement 01 101 | / |

- Chef de service vente et transit {01 jor | | |

- Chef de service commercial )01 |o1 | | |

- Opérateur de saisie 101 101 \ | |

_- Planton 01 01 | iL
Sous-total Direction Commerciale _ fos 06 | im :
Direction Technique | | | \ \

- Directeur Technique jo1 {04 | | :

- Directeur Technique Adjoint o1 1o1 | |

_- Opérateur Radio jor fot | \ \ i:
Sous- total Direction Technique 103 103 i i

FORETS | \ 7
a)- Aménagement | \ |

- Coordonnateur de la cellule lo2 \o1 !o1 |

- Cartographe |02 {04 )01 | |

- Expert en inventaire 102 01 101 | '

b)- Exploitation forestiére ] | i i

- Chef d'exploitation 104 104 | | | '

- Chef d’exploitation adjoint |o1 104 | |

- Chef de chantier 02 jo2 | | i f
Prospection . | | | t

- Chef compteur [02 01 01 | i

- Compteur 32 16 116 '

- Boussolier 02 01 01 |

- jalonneur lo2 \o1 101 i

- Layonneur |06 | 06 |

T

| - Chef d'équipe o1 01 |
‘= Conducteur D8 CAT !o6 03 03 |
|- Aide conducteur D8 CAT 08 03 03 j
|- Guide 12 |06 0s |
| - Abatteur d’éeclairage 04 02 02

- Aide abatteur d'éclairage 104 02 |02

- Conducteur Niveleuse120 G |o3 02 |01 |
- Conducteur chargeur 966 C 104 02 02

- Chauffeur camion Benne 105 03 02 |
- Excavateur | 03 02 01

| Production grumiére | |

!- Abatteur 114 \10 04 |
| Aide abatteur 14 110 |04 | |
|- Prospecteur d'abattage 04 02 02 |
= Marqueur souche oe 806 06
i |
| Débardage | |
!~ Conducteur D70 KOMATSU 110 103 oz |
|- Aide conducteur D70 05 = 03S 02

| ' \ \

| Pare a grumes | | | |
- Commis de chargement 102 1/01 01 {
- Trongonneur 104 02 02 |
- Cubeur parc 104 \02 lo2 |
- Numérateur-cryptogileur lo2 fon 101 |
- Poseur desses /04 | 02 jo |
Roulage | | | |
~ Chauffeur grumier |40 30 |10 |
- Aides chauffeurs |40 30 110 |
| Servitude et liaison | | |

~ Chauffeur pick up land cruiser jos jos jos

i ' ' 1

Atelier mécanique | | | | |
~ Chef mécanicien 102 \04 101 |
- Mécaniciens tracteurs 06 |03 {03 |
- Aides mécaniciens tracteur }06 103 03

- Mécanicien vehicule léger 106 103 3

- Aide mécanicien vehicule leger |06 | 03 j03

- Soudeur 104 102 02

- Magasinier pompiste |02 101 }o1

- Electricien auto 104 }02 102
|= Gardien loz for jon
“Sous-total Foréts [2s7 [163434 |

“INDUSTRIE DU BOIS
| a)- Usine de déroulage
|- Chef de service déroulage o1 01
|- Chef de service déroulage adjoint 01 a1
i
| arc 4 grumes |
|= Trongonneur — cubeur 15 15
- Aide-trongonneur 15 15 |
| - Conducteurs-portique 03 03
' - Conducteur élevateur 06 06
- Griffeurs 04 04
|- Conducteur Hanomag 04 04
| - Réceptionnaire 01 01 |
| Traiteur-cryptogileur 01 01
| Déroulage
|- Dérouleurs 06 06
i-Conducteurs Palan centreur 03 03
.- Manutentionnaires 20 20
| Taillage vert
' Massicot production
Roller ARR Tachel | |
| ARR AER |
)- Coteur | | |
- Massicoteurs |o6 06 | |
}- Trieurs de la placages 09 09 | |
'~ Manutentionnaires |30 }30 i
| | |
' Séchage, S Continu : ' |
| Roller, ARI |
A Rouleux, Massicot Sec |
|= Débobineurs \06 06 | |
- Trieurs 25 25 |
7 |- Massicoteurs 112 12 |
|- Manutentionnaires (30 30 | | |
| Aide-debobineurs (06 |os \
| | |
_Jointage Dressage | | |
|= Jointeur ‘oe = ons |
- Dresseur (06 06 | |
- Aide dresseur | 06 06 | |
+ Trigur \06 06 | i |
|- Manutentionnaire 110 \10 | ); oc 4
|. Massicoteur [03 03 _
[Sous Total Industrie du bois [238 238
| Emballage — caisserie | iz
; Manutentionnaire | 10 10
| Trieur 20 20 |
| Conducteur de l’élévateur 03 03
Cercleur 03 03 | |
Aide-cercleur |03 03 |

i
